Citation Nr: 0002444	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  99-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for disease of the 
auditory canal of the right ear, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the right wrist with spurring and post-traumatic 
arthritis, currently evaluated as 30 percent disabling.

3.  Entitlement to special monthly compensation based on the 
loss of the use of the right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1947.  This appeal arises before the Board of Veterans' 
Appeals (Board) from rating decisions which denied increased 
ratings for right ear otitis externa and right wrist 
fracture, and special monthly compensation for the loss of 
use of the right hand.

The Board remanded this matter in May 1999 to afford the 
veteran an opportunity for a hearing before the Board.  The 
veteran testified in July 1999 before the undersigned member 
of the Board.  The transcript of this hearing is of record.  
The Board thus finds that the terms of the May 1999 remand 
have been fulfilled.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

In his July 1999 hearing the veteran claimed service 
connection for bilateral hearing loss and tinnitus.  These 
matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  In July 1999, prior to the promulgation of a decision in 
the appeal, the veteran requested withdrawal of his appeal 
concerning the issue of increased evaluation for disease of 
the auditory canal of the right ear.

3.  The veteran is right-handed.

4.  The veteran's service-connected residuals of a fracture 
of the right wrist with spurring and post-traumatic arthritis 
are currently manifested by no swelling or abnormality, and 
by an ability to move the joint, albeit limited and with 
pain.

5.  The service-connected residuals of a fracture of the 
right wrist do not meet or closely approximate complete loss 
of use of the right hand.



CONCLUSION OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b),(c) (1999).

2.  The criteria for an evaluation greater than 30 percent 
for the residuals of a fracture of the right wrist with 
spurring and post-traumatic arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5213 (1999).

3.  The criteria for an award of special monthly compensation 
for loss of use of the right hand are not met. 38 U.S.C.A. §§ 
1114(k), 5107 (West 1991); 38 C.F.R. §§ 3.350(a)(2), 4.63 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal of Appeal for Increased Evaluation for Disease 
of the
Auditory Canal of the Right Ear

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn his appeal as to the issue of an increased 
evaluation for disease of the auditory canal of the right ear 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration concerning this issue.  
Accordingly, the Board does not have jurisdiction to review 
this issue and it is dismissed without prejudice.

II.  Increased Evaluation for Residuals of Fracture of Right 
Wrist

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

The veteran has contended that the most recent VA examination 
was inadequate.  The examination report, however, contains 
sufficient findings with which to rate this disability, and 
it is neither contended nor otherwise shown that the criteria 
for the assignment of an additional or a higher disability 
evaluation are present.  

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A rating decision dated in June 1958 
originally granted service connection for the residuals of a 
fracture, right wrist, with limitation of motion and 
weakness.  A 10 percent evaluation was assigned for this 
disability, effective in August 1957.  In July 1975, the 
veteran underwent further examination, which revealed marked 
tenderness and pain upon motion, warmth, and swelling in the 
right wrist.  Range of motion was recorded at 15 degrees 
radial deviation, 15 degrees ulnar deviation, 15 degrees 
flexion, and 15 degrees extension.  The examiner noted that 
the right wrist measured 21 centimeters, due to swelling in 
the joint, whereas the left measured only 17 centimeters.  
Results of X-rays taken at the time evidence narrowing of the 
radial carpal joint spaces and the radial ulna articulation, 
as well as an osteophyte between the radius and ulna.  The 
report reflects a diagnosis of degenerative arthritis in the 
right wrist with marked limitation of motion.  Based on this 
evidence, the evaluation was increased to 30 percent in an 
August 1975 rating decision, effective in March 1975.  This 
evaluation has been confirmed and continued to the present 
and, as it has been in effect for more than 20 years, may not 
be reduced absent a showing of fraud, which is not herein 
contended.  38 C.F.R. § 3.951 (1999).

The veteran has appealed the assignment of the 30 percent 
rating for his service-connected right wrist disability.  
Specifically, he contends that he experiences pain and 
numbness due to his right wrist disability, that he has 
difficulty writing and picking up objects with his right 
hand, and that he has lost strength and dexterity in his 
right hand.  However, the medical evidence of record does not 
show that the criteria for an evaluation higher than 30 for 
this condition are met. 

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness of these systems in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

The veteran's right wrist disability has been evaluated under 
Diagnostic Code 5010-5213, for post-traumatic arthritis 
evaluated on the basis of impairment of supination and 
pronation.  See 38 C.F.R. § 4.27 (1999).  A VA examination 
report, dated in October 1998, shows that the veteran is 
right-handed, so the evaluations provided for the major hand 
and wrist will be here considered.  Under Diagnostic Code 
5213, the Schedule affords a 40 percent evaluation where 
bones are fused such that the major hand is fixed in a 
position of supination or hyperpronation.  However, the 
medical evidence does not show that the required 
manifestations are present.  The October 1998 report shows 
that the veteran can move his wrist, albeit with complaints 
of pain and stiffness.  Range of motion measurements are 
reported at 30 degrees dorsal flexion, 30 degrees palmer 
flexion, 5 degrees radial deviation, and 20 degrees ulnar 
deviation.  In addition, the report shows objective 
observations of no swelling, subluxation, dislocation, or 
other abnormality.

Higher evaluations can also be warranted for unfavorable 
ankylosis of the wrist under Diagnostic Code 5214.  However, 
as discussed immediately above, the medical evidence simply 
does not show that the veteran's right wrist has been fused 
or ankylosed, either by surgery or disease.  Rather, the 
medical evidence demonstrates that he is able to move his 
right wrist.

After consideration of the evidence, the Board finds that the 
criteria for a rating higher than 30 percent are not met 
under Diagnostic Codes 5213 and 5214.  Specifically, the 
medical evidence of record simply does not establish that the 
veteran's service connected right wrist disability is 
manifested by fusion or ankylosis of the wrist.

In VAOPGCPREC 23-97 (July 1, 1997), it was held that where 
the manifestations of a condition create a separate 
disability, the symptomatology of which neither duplicates 
nor overlaps that of another condition, assigning a separate 
rating under the appropriate diagnostic code does not violate 
the provisions of 38 C.F.R. § 4.14, which prohibits 
evaluating the same manifestations of a condition, albeit 
diagnosed variously, under different ratings.  The opinion 
held, for example, that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, for arthritis, and 5257, for 
instability.  See also Esteban v. Brown, 6 Vet. App. 259 
(1994).  Thus, in addition to considering whether an 
increased evaluation for the residuals of a fracture of the 
right wrist with spurring and post-traumatic arthritis is 
warranted under Diagnostic Code 5010-5213, the Board will 
also discuss whether a separate compensable evaluation is 
warranted for limitation of right wrist motion under 
Diagnostic Code 5215.

Diagnostic Code 5215 directs that dorsiflexion limited to 
less than 15 degrees warrants a 10 percent evaluation.  
Diagnostic Code 5215 also provides a 10 percent evaluation 
for palmar flexion limited in line with the forearm.  
However, the medical evidence does not show that the required 
manifestations are present.  The October 1998 report shows 
that the veteran has dorsal flexion to 30 degrees.  Palmer 
flexion was noted to measure 30 degrees, also. 

After consideration of the evidence, the Board finds that the 
criteria for separate, compensable evaluations under 
Diagnostic Code 5215 are not met.  Specifically, the medical 
evidence of record simply does not establish that the 
veteran's service connected right wrist disability is 
manifested by dorsiflexion limited to less than 15 degrees or 
palmar flexion limited in line with his forearm.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are available for 
impairment of supination and pronation involving fusion of 
the bones so that the hand is fixed in position, and for 
ankylosis of the wrist.  In addition, separate compensable 
evaluations are available for limitation of dorsiflexion and 
palmer flexion.  However, the medical evidence reflects that 
the required manifestations are not present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has required 
hospitalization and outpatient treatment, but the medical 
evidence of record establishes that the treatment required 
has been for disabilities and conditions other than the 
service-connected right wrist disability.  The veteran has 
testified that he has difficulty driving, writing, and 
picking up objects with his right hand and wrist.  But he has 
also testified that he can drive and pick up objects using 
his left hand.  The medical evidence simply does not 
demonstrate that his service-connected residuals of the 
fracture of his right wrist with spurring and post-traumatic 
arthritis prevent him from being employed, or that they 
interfere with his ability to perform employment.  Thus, the 
Board cannot find medical evidence that the impairment 
resulting from the service-connected residuals of the 
fracture of his right wrist with spurring and post-traumatic 
arthritis, alone, interfere markedly with his employment.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from the service-connected right 
wrist disability is adequately compensated by the 30 percent 
schedular evaluation under Diagnostic Code 5010-5213.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1999) is not warranted in this case.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of limitation of movement was 
noted by the examiner.  No findings were made of abnormal 
movement, guarding of movement, muscle atrophy, weakness, 
decrease in sensation or reflexes, or changes in condition of 
the skin indicative of disuse.  Consequently, the veteran's 
complaints of pain, weakness, numbness, cramping, and 
limitation of movement, by themselves, do not support an 
assignment of a higher or separate, compensable evaluation.  
As discussed above, the rating now assigned for the right 
wrist disability accounts for the painful and limited motion 
demonstrated.  The presence of other factors listed in 
38 C.F.R. § 4.45, are either not contended or not shown.

III.  Entitlement to Special Monthly Compensation Based on 
the
Loss of the Use of the Right Hand

In determining the veteran's entitlement to special monthly 
compensation for loss of use of the right hand, the Board 
must consider the medical evidence concerning the current 
impairment of his right hand in light of the controlling laws 
and regulations governing entitlement to such additional 
benefits.  The criteria for entitlement to additional monthly 
compensation for loss of use of a hand or a foot are very 
specific and are set forth in the provisions of 38 U.S.C.A. § 
1114(k) (West 1991 & Supp. 1999).  Loss of use of a hand or a 
foot will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Complete ankylosis of two major joints of an 
extremity will be taken as loss of use of the hand or foot.  
38 C.F.R. §§ 3.350(a)(2), 4.63 (1999).

The October 1998 VA examination report shows that while the 
veteran experiences limitation of movement and difficulty 
writing and performing fine tasks, he is able to move his 
right wrist.  Moreover, he testified before the undersigned 
member of the Board in July 1999 that, while his strength and 
dexterity are impaired, he can eat and shave using his right 
hand.  The examiner who performed the October 1998 VA 
examination observed no swelling, dislocation, subluxation, 
or other abnormality in the veteran's right wrist.  Finally, 
although the examiner noted that the veteran cannot write, 
the veteran testified that he can, albeit not for long 
periods of time.

As noted above, the veteran has contended that the most 
recent VA examination is inadequate.  The description of the 
veteran, however, concerning the remaining function of his 
right hand does not suggest that further examination would 
reveal findings that would support a grant of special monthly 
compensation for loss of use of a hand.  

The Board concludes that there is no objective evidence of 
functional loss of the right hand that would equate to the 
functional level of an amputation stump with prosthesis.  
Further there is no medical evidence that he has complete 
ankylosis of two major joints of the right upper extremity.  
Therefore, the Board concludes that entitlement to special 
monthly compensation for loss of use of the right hand is not 
warranted.  38 U.S.C.A. § 1114(k) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.350(a)(2), 4.63 (1999).  The Board has 
carefully reviewed the evidence of record, but the evidence 
is not so evenly balanced as to raise a reasonable doubt.  
38 U.S.C.A. § 5107 (West 1991).

ORDER

The appeal concerning the issue of increased evaluation for 
disease of the auditory canal of the right ear is dismissed.

Entitlement to a rating greater than 30 percent for the 
service connected residuals of a fracture to the right wrist, 
with spurring and post-traumatic arthritis, is denied.

Entitlement to special monthly compensation due to loss of 
use of the right hand is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

